DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first sub-groove” and “second sub-groove,” as recited in claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claims 1, 6, and 7 are objected to because of the following informalities:
In claim 1, line 7, “…inner cavity, other side of the light guide plate…,” should read: --…inner cavity, and another side of the light guide plate…--.
In claim 6, lines 2-3, “…the bottom wall and the top wall, the bottom wall, the top wall, and the side wall…,” should read: --…the bottom wall and the top wall; the bottom wall, the top wall, and the side wall…--.
In claim 7, line 3, “…between other end of the…,” should read: --…between another end of the…--.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-6, 12-13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Trapani et al. (US 2014/0133125 A1, herein referred to as: Di Trapani).
Regarding claim 1, Di Trapani discloses (Figs. 2, 9a-9b, and 11, i.e. the embodiment of Fig. 11, for which the lighting fixture 1 shown in Fig. 2 comprises a second light source 68, paragraphs [0115]-[0126]) a lighting fixture (Fig. 2), comprising: a housing (10), comprising an inner cavity (V) and a mounting hole (the hole in which 4 is disposed, as shown in Fig. 2), the mounting hole communicates the inner cavity with an external environment (6) of the housing (as shown in Fig. 2), wherein the housing (10) is a non-light-transmitting housing (housing 10 only transmits light through said hole in which 4 is disposed, and by transmitting light through 4, thus the housing 10 is a non-light-transmitting housing); a light guide plate (64, as shown in Fig. 11) installed in the mounting hole (as shown in Fig. 2), wherein a side (S3) of the light guide plate (64) faces the inner cavity (as shown in Fig. 2), other side (S4) of the light guide plate (64) faces an outside of the housing (as shown in Fig. 2); a first light source (2) that projects first light (as shown in Fig. 2), wherein the first light (2) is projected to the outside of the housing (outside of housing 10 to 6, via 4) through the light guide plate (light must pass through light guide plate 64 to enter environment 6, as shown by the configuration of 4 in Fig. 2); and a second light source (66) projects second light to the light guide plate (as shown in Fig. 11), the second light is capable of being projected to the outside of the housing through the light guide plate (paragraphs [0115]-[0126]).
Regarding claim 2, Di Trapani discloses (Figs. 2, 9a-9b, and 11, i.e. the embodiment of Fig. 11, for which the lighting fixture 1 shown in Fig. 2 comprises a second light source 68) the first light source (2) and the second light source (66) respectively project the first light and the 4 of light guide plate 64).
Regarding claim 3, Di Trapani discloses (Figs. 2, 9a-9b, and 11, i.e. the embodiment of Fig. 11, for which the lighting fixture 1 shown in Fig. 2 comprises a second light source 68) the light guide plate (64) comprises a first plate surface (S3), a second plate surface (S4), and a side surface (the surface adjacent to 66, upon which light from 64 is incident, as shown in Fig. 11), and the first plate surface (S3) faces to the inner cavity (as shown by the configuration in Figs. 2 and 11, and as described in paragraphs [0115]-[0126]); the second plate surface (S4) faces to the outside of the housing (as shown by the configuration in Figs. 2 and 11, and as described in paragraphs [0115]-[0126]), and the side surface connects the first plate surface and the second plate surface (as shown in Fig. 11); and the first light source (2) projects the first light to the first plate surface (as shown by the configuration in Fig. 2 and as described in paragraphs [0115]-[0126], light from 2 will impinge upon said first plate surface S3), and the second light source (66) projects the second light to the side surface (as shown in Fig. 11, and as described in paragraphs [0115]-[0126]), and the first light and the second light are emitted from the second plate surface (S4) to the outside of the housing (as shown by the configuration in Figs. 2 and 11, and as described in paragraphs [0115]-[0126], said first and second light will both emit through said second plate surface S4 toward the outside environment 6).
Regarding claim 4, Di Trapani discloses (Figs. 2, 9a-9b, and 11, i.e. the embodiment of Fig. 11, for which the lighting fixture 1 shown in Fig. 2 comprises a second light source 68) the second light source (66) is arranged on at least a side of the side surface (as shown in Fig. 11).
Regarding claim 5, Di Trapani discloses (Figs. 2, 9a-9b, and 11, i.e. the embodiment of Fig. 11, for which the lighting fixture 1 shown in Fig. 2 comprises a second light source 68) the second light source (66) is arranged around the side surface (as shown in Fig. 11, i.e. second light source is around, or near [Merriam-Webster], the side surface of the light guide plate, as shown in Fig. 11).
Regarding claim 6, Di Trapani discloses (Figs. 2, 9a-9b, and 11, i.e. the embodiment of Fig. 11, for which the lighting fixture 1 shown in Fig. 2 comprises a second light source 68) the housing comprises a bottom wall (a bottom wall in which 4 is disposed, as shown in Fig. 2), a top wall (a top wall opposite said bottom wall, as shown in Fig. 2), and a side wall (the sidewall extended between the top wall and bottom wall, as shown in Fig. 2) connected between the bottom wall and the top wall (as shown in Fig. 2), the bottom wall, the top wall, and the side wall surround to form the inner cavity of the housing (as shown in Fig. 2), and the mounting hole is provided in the bottom wall (as shown in Fig. 2).
Regarding claim 12, Di Trapani discloses (Figs. 2, 9a-9b, and 11, i.e. the embodiment of Fig. 11, for which the lighting fixture 1 shown in Fig. 2 comprises a second light source 68) the housing comprises a bottom wall (a bottom wall in which 4 is disposed, as shown in Fig. 2), a top wall (a top wall opposite said bottom wall, as shown in Fig. 2), and a side wall (the sidewall extended between the top wall and bottom wall, as shown in Fig. 2) connected between the bottom wall and the top wall (as shown in Fig. 2), the bottom wall, the top wall, and the side wall surround to form the inner cavity of the housing (as shown in Fig. 2), and the mounting hole is provided in the bottom wall (as shown in Fig. 2).
Regarding claim 13, Di Trapani discloses (Figs. 2, 9a-9b, and 11, i.e. the embodiment of Fig. 11, for which the lighting fixture 1 shown in Fig. 2 comprises a second light source 68) a 
Regarding claim 17, Di Trapani discloses (Figs. 2, 9a-9b, and 11, i.e. the embodiment of Fig. 11, for which the lighting fixture 1 shown in Fig. 2 comprises a second light source 68) a color of the first light (2) and a color of the second light (66) are different (as recited in paragraph [0124]).
Regarding claim 18, Di Trapani discloses (Figs. 2, 9a-9b, and 11, i.e. the embodiment of Fig. 11, for which the lighting fixture 1 shown in Fig. 2 comprises a second light source 68) the first light (light from 2) is white light (as described in paragraph [0124]), and the second light (light from the blue emitter of the second light source 66) is blue light (as described in paragraph [0124]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Di Trapani, in view of (US 2010/0254121 A1).
Regarding claim 7, Di Trapani teaches or suggests (Figs. 2, 9a-9b, and 11, i.e. the embodiment of Fig. 11, for which the lighting fixture 1 shown in Fig. 2 comprises a second light 
Di Trapani does not explicitly teach that a notch is provided at an end of the bottom wall, the notch and the side wall form the mounting hole.
Zhou teaches or suggests (Figs. 1-13) a notch (the notch in 6, formed between 64 and 65 in which 1 is inserted, as shown in Fig. 13) is provided at an end of the bottom wall (as shown in Fig. 13, i.e. an end of 6 formed below 68, which forms a bottom wall of 6), the notch and the side wall (the sidewall formed by 67, i.e. the sidewall of 6) form the mounting hole (as shown in Fig. 13, in which 1, 2, 3, and 4 are installed).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Di Trapani and incorporated the teachings of a notch is provided at an end of the bottom wall, the notch and the side wall form the mounting hole, such as taught or suggested by Zhou, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of simplifying assembly and/or alignment of the components of the device (i.e. by providing a feature to which the second light source and light guide plate can couple, in a pre-aligned manner).
Regarding claims 8-10, Di Trapani does not explicitly teach a mounting groove is provided on an inner wall of the mounting hole, and an edge of the light guide plate is inserted into the mounting groove (as recited in claim 8); and: wherein two sheet-like structure members that are parallel are provided on an inner surface of the side wall, the two sheet-like structure members and the inner surface of the side wall form a first sub-groove, a second sub-groove is provided on an inner wall of the notch, and the first sub-groove and the second sub-groove are butted to form the mounting groove surrounding the light guide plate (as recited in claim 9), or wherein the second light source is arranged between the side surface and a bottom surface of the mounting groove (as recited in claim 10).
Zhou teaches or suggests (Figs. 1-13) a mounting groove (64 and 65 form a several mounting grooves, as shown in Fig. 13) is provided on an inner wall of the mounting hole (as shown in Fig. 13), and an edge of the light guide plate (1) is inserted into the mounting groove (as shown in Fig. 13); and: wherein two sheet-like structure members (64 and 65) that are parallel are provided on an inner surface of the side wall (64 and 65 each comprise two sheet-like structures with a portion on an inner surface of said sidewall), the two sheet-like structure members and the inner surface of the side wall form a first sub-groove (a top sub-groove, as shown in Fig. 13), a second sub-groove is provided on an inner wall of the notch (a lower sub-groove, as shown in Fig. 13), and the first sub-groove and the second sub-groove are butted to form the mounting groove surrounding the light guide plate (as shown in Fig. 13), wherein a second light source (4) is arranged between the side surface and a bottom surface of the mounting groove (as shown in Fig. 13).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Di Trapani and .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Di Trapani, in view of Zhou, as applied to claim 10 above, and in further view of Yuan et al. (CN 108758446 A, herein referred to as: Yuan).
Regarding claim 11, Di Trapani teaches or suggests (Figs. 2, 9a-9b, and 11, i.e. the embodiment of Fig. 11, for which the lighting fixture 1 shown in Fig. 2 comprises a second light 
Di Trapani does not explicitly teach that the second light source comprises a circuit board attached to the bottom surface of the mounting groove and the luminous body that is installed on the circuit board.
Yuan teaches or suggests (Fig. 1) a light source (2) comprises a circuit board (the board beneath 2 on which 2 is disposed) attached to the bottom surface of the mounting groove (as shown in Fig. 1) and the luminous body (2) that is installed on the circuit board (as shown in Fig. 1).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Di Trapani and incorporated the teachings of the second light source comprises a circuit board attached to the bottom surface of the mounting groove and the luminous body that is installed on the circuit board, such as taught or suggested by Yuan, in order to improve the efficiency of the device, and/or improve the performance, longevity, and/or reliability of the device.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Di Trapani, in view of Rains, Jr. et al. (US 2007/0051883 A1, herein referred to as: Rains).
Regarding claim 14, Di Trapani teaches or suggests (Figs. 2, 9a-9b, and 11) a reflective surface (a surface of 22) receives the first light projected by the first light source (2) and reflects the first light to the light guide plate (as shown in Fig. 2).
Di Trapani does not explicitly teach that at least a part of an inner surface of the top wall is the reflective surface. 
Rains teaches or suggests (Fig. 1) at least a part of an inner surface (an inner surface of 3) of the top wall (3) is the reflective surface (paragraph [0047]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Di Trapani and incorporated the teachings of at least a part of an inner surface of the top wall is the reflective surface, such as taught or suggested by Rains, in order to reduce the size of the device (i.e. by forming the reflective surface of Di Trapani on the top surface of the cavity in the housing, thereby providing for reduction in the height of the housing).
Regarding claim 15, Di Trapani teaches or suggests (Figs. 2, 9a-9b, and 11) a reflective plate (22), at least part of a surface of the reflective plate facing to the bottom wall is a reflective surface (as shown by the light rays in Fig. 2), and the reflective surface receives the first light projected by the light source and reflects the first light to the light guide plate (as shown in Fig. 2).
Di Trapani does not explicitly teach that said reflective plate is provided on an inner surface of the top wall.
Rains teaches or suggests (Fig. 1) a reflective film provided on an inner surface of the top wall (an inner surface of 2, as shown in Fig. 1 and as described in paragraph [0069]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Di Trapani and incorporated the teachings of a reflective film or reflective plate is provided on an inner surface of the top wall, such as taught or suggested by Rains, in order to reduce the size of the device (i.e. by forming the reflective surface of Di Trapani on the top surface of the cavity in the housing, thereby providing for reduction in the height of the housing).
Regarding claim 16, Di Trapani does not explicitly teach a reflectivity of the reflective surface is greater than 85%.
Rains teaches or suggests (paragraph [0047]) a reflectivity of the reflective surface is greater than 85% (as described in paragraph [0047]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Di Trapani and incorporated the teachings of a reflectivity of the reflective surface is greater than 85%, such as taught or suggested by Rains, in order to improve the efficiency of the device.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Di Trapani, in view of Chakmakjian et al. (US 2008/0043466 A1, herein referred to as: Chakmakjian).
Regarding claim 19, Di Trapani teaches or suggests (Figs. 9a-10) the first light source comprises a light distribution component (60 and/or 54, or a portion thereof), and at least two luminous bodies (52, paragraph [0103]) distributed in an array (as shown in Figs. 9a-9b and as described in [0103]), and the light distribution component (60 and/or 54 or a portion thereof) is arranged opposite to the luminous bodies (as shown in Fig. 10) and is used for distributing light to the luminous bodies (as described in paragraphs [0103]-[0114]).
Di Trapani does not explicitly teach the first light source comprises a base substrate, a circuit board, the circuit board is arranged on the base substrate, the luminous bodies are arranged on the circuit board.
Chakmakjian teaches or suggests (Fig. 1) a first light source (10) comprising a base substrate (12c), a circuit board (15), the circuit board (15) is arranged on the base substrate (as 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Di Trapani and incorporated the teachings of the first light source comprises a base substrate, a circuit board, the circuit board is arranged on the base substrate, the luminous bodies are arranged on the circuit board, such as taught or suggested by Chakmakjian, in order to improve the efficiency of the device, and/or improve the performance, longevity, and/or reliability of the device.
Regarding claim 20, Di Trapani teaches or suggests (Figs. 9a-10) the first light source (2) further comprises a diffusion device (54 and/or 60) covering the luminous bodies (as shown in Figs. 9a-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/COLIN J CATTANACH/Examiner, Art Unit 2875